Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Krief et al. (US 7417213) (hereinafter Krief) teaches a method and apparatus for use with a cell sample, comprising:
for each of one or more imaging fields of the cell sample: 
performing a depth scan of the cell sample using a microscope, by acquiring a series of images associated with respective depth levels of the cell sample (col 9, line 63 – col 10, line 6); and 
identifying one of the depth levels as being an optimum focal plane for imaging one or more entities within the sample using the microscope, at least partially in response to detecting that the depth level corresponds to image contrast relative to image contrast at other depth levels (e.g. Fig. 3 and col 10, lines 7 – 36); 
based upon the depth level identified as being the optimum focal plane for each of the one or more imaging fields of the cell sample, defining a scanning depth interval over which to perform a depth scan of the cell sample at a further imaging field (e.g. col 9, line 63 – col 10, line 6); 
using the microscope, performing the depth scan of the cell sample at the further imaging field, by acquiring a series of images associated with respective depth levels of the cell sample within the defined scanning depth interval (e.g. col 9, line 63 – col 10, line 6); 
for the further imaging field of the cell sample, identifying a depth level as being an optimum focal plane for imaging one or more entities within the sample using 
using the microscope, imaging the cell sample at the further imaging field, by focusing the microscope at an investigative depth level that is based on the identified depth level (e.g. Fig. 4 and col 10, lines 7 – 36).
Yao et al. (US 2012/0320045) (hereinafter Yao), teaches a method and apparatus:
wherein the image contrast corresponds to a drop in image contrast relative to image contrast at other depth levels (e.g. par. 17).
Neither Krief nor Yao teach:
wherein the defined scanning depth interval over which to perform a depth scan of the cell sample at a further imaging field is a limited scanning depth interval.
A further search was conducted which failed to yield any prior art. This limitation, when taken in combination with the rest of the limitations of the claims, is therefore nonobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700.  The examiner can normally be reached on M-F 8:30 - 5 PM AWS.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487   

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487